Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-20 are allowed. 
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “receiving, by a database system, an instruction to change a first data element from a first row in a table that is in a database, the database comprising a first copy of the table and a second copy of the table; and performing, by the database system, in response to the receiving: creating a first entry in a first change-table, the first change-table comprises update-records that are to be applied to the first copy of the table, the first entry including an updated value provided by the instruction to apply to the first data element, in the first copy of the table; creating a second entry in a second change-table, the second change-table comprises update-records that are to be applied to the second copy of the table, the second entry corresponding to the first entry, and wherein the creating the second entry comprising: in response to determining that the first data element is a secured data element, changing the updated value from the first entry into a ciphertext using a security algorithm, and storing the ciphertext into the second entry as content of the first data element in the second change-table, instead of the updated value; and in response to determining that the first data element is a non-secured data element, storing the updated value into the second entry as content of the first data element of the second change-table without securing the updated value; and Page 2 of 11Serial Number: 16/868,902Docket No.: P202001060US01 modifying, by the database system, the second copy of the table based on security of the first data element according to the instruction that is received using the second change-table, wherein the second copy of the table is used to respond to subsequent queries”.

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163